Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 19-CR-20647-SCOLA/TORRES

  UNITED STATES OF AMERICA

  vs.

  STEPHON CORBETT,

              Defendant.
  __________________________________/

         THE UNITED STATES OF AMERICA’S RESPONSE IN
           OPPOSITION TO DEFENDANT’S MOTIONS FOR
   A DOWNWARD VARIANCE AND SENTENCE OF HOME CONFINEMENT

        The United States of America, by and through the undersigned Assistant

  United States Attorney, hereby files this Response in Opposition to Stephon Corbett’s

  (“Defendant”) Motion for a Downward Variance (ECF No. 54) and Motion for a

  Sentence of Home Confinement (ECF No. 58). The United States opposes the relief

  requested by the Defendant for the following reasons.

        INTRODUCTION

        The Defendant moves this Court for a downward variance. The Defendant

  also moves this Court for a sentence of home confinement based on the speculative

  prospect of an uncontained COVID-19 outbreak in his Bureau of Prisons (“BOP”)

  facility. As stated below, the current circumstances do not warrant a sentence of

  home confinement. Moreover, based on the Defendant’s sentencing guideline range,

  the Defendant falls into “Zone D,” meaning that in accordance with the United States

  Sentencing Guidelines (“USSG”), the Defendant’s minimum term of incarceration

                                           1
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 2 of 7



  shall be satisfied by a sentence of imprisonment. For these reasons, the Defendant’s

  motions should be denied.

        BACKGROUND

        On January 16, 2020, the defendant pled guilty to Counts Three and Six of a

  six-count Indictment. Count Three charged the defendant with possession of fifteen

  or more unauthorized access devices, in violation of Title 18, United States Code,

  Section 1029(a)(3). Count Six charged the defendant with aggravated identity theft,

  in violation of Title 18, United States Code, Section 1028A(a)(1). The Defendant is

  scheduled for sentencing before this Court on March 31, 2020.

        According to the Pre-trial Services Report (“PSR”), based on a Total Offense

  Level of 17 and a criminal history category of II, the guideline imprisonment range is

  27 to 33 months, plus a consecutive term of imprisonment of 24-months as to Count

  Six (ECF No. 50,¶ 70), placing the Defendant in Zone D of the sentencing table.

        ARGUMENT

     A. The Defendant Should Be Sentenced at the Low End of the Guidelines.

        The United States recommends that a sentence at the low-end of the guidelines

  would be sufficient, but not more than necessary to serve the ends of justice.    The

  Defendant’s guideline range is 27-33 months, plus a consecutive term of 24-months,

  which would be a total of 51 months.    A sentence at the low end of the guidelines

  would be a reasonable sentence that would reflect the seriousness of the Defendant’s

  offense, provide deterrence, and promote respect for the law. The Defendant asks

  this Court for a total sentence of 34 months imprisonment – that is a downward

                                            2
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 3 of 7



  variance of approximately 33%.      The facts in this case simply do not warrant a

  departure from the guidelines.      The Defendant did accept responsibility for his

  actions and he is already receiving credit for that.

        The Government does not agree that both Defendants in this case are equally

  culpable.   A review of the factual proffers singed by each Defendant establishes that

  among other actions taken, the Defendant Corbett recruited Defendant Horton,

  provided her with the fraudulent identification card that he had made for her, and

  arranged to purchase four (4) vehicles fraudulently.    In other instances, Defendant

  Corbett would provide Horton with fraudulent credit cards and a list of items to

  purchase at luxury retail stores. In each of those instances, Corbett was directing

  Horton and orchestrating the fraudulent activity.      Given the foregoing, a sentence

  at the low-end of the guidelines is appropriate and lawful.

     B. The Defendant is Not Eligible for Home Confinement.

        The Defendant’s guideline imprisonment range is 27-33 months, plus a

  consecutive term of imprisonment of 24-months as to Count 6. Based on this range,

  the Defendant falls into Zone D of the sentencing table.      In accordance with the

  USSG, “if the applicable guideline range is in Zone D of the Sentencing Table, the

  minimum term shall be satisfied by a sentence of imprisonment.” USSG § FC1.1(f).

  The comments provide further guidance, stating that, “where the applicable guideline

  range is in Zone D of the Sentencing Table (i.e., the minimum term of imprisonment

  specified in the applicable guideline range is 15 months or more), the minimum term

  must be satisfied by a sentence of imprisonment without the use of any of the

                                             3
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 4 of 7



  imprisonment substitutes in subsection (e).” Id. The Defendant provides no support

  or authority for why the Court is otherwise authorized to impose a term of home

  confinement and as such, the request should be denied.

     C. BOP is adequately equipped to Address Issues Related to COVID-19.

        The Defendant does not allege that he has COVID-19 or that he has been

  exposed to any individuals with COVID-19.      Nor does he specify any factors that

  make this particular Defendant more susceptible to this virus, or any factors for that

  matter that set this Defendant apart from other defendants who are being held across

  the country pending trial or serving their terms of incarceration. The Defendant’s

  arguments also ignore the BOP’s aggressive preparations for COVID-19 and they

  would endorse the mass release of detainees into the community—jeopardizing,

  rather than promoting, public health and safety. For these reasons, the Defendant’s

  motion should be denied.

        By virtue of being in a detention facility, the Defendant is in the presence of

  medical professionals at all times. In the unlikely event that the Defendant were to

  become infected with COVID-19, he will be quarantined, monitored, and receive any

  needed treatment, consistent with the Center for Disease Control (“CDC”) guidelines.

  There are sufficient resources to ensure that his medical needs, should they become

  an issue at any time, are addressed.

        Furthermore, the BOP has established a comprehensive set of precautionary

  measures to limit the risk of COVID-19 transmission into, and inside of, prisons

  across the country.   See Federal Bureau of Prisons, Updates to BOP COVID-19

                                            4
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 5 of 7



  Action Plan: Inmate Movement (March 19, 2020) (“Updated BOP Action Plan”),

  available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

         As of March 13, 2020, BOP implemented a protocol to protect the inmate

  population, including the following:

        Social Visits: Social visits are suspended for 30 days, at which time the

         suspension will be revaluated.

        Inmate Movement: All inmate internal movements will be suspended for 30

         days, at which time the suspension will be reevaluated.

        Legal Visits: Legal visits will be suspended for 30 days, at which time the

         suspension will be reevaluated.    Case-by-case approval at the local level and

         confidential legal calls will be allowed in order to ensure access to counsel.

        Screening of Inmates: Field sites should continue to screen inmates for COVID-

         19 following previously indicated practices:

            o All newly-arriving BOP inmates are screened for COVID-19 exposure

               risk factors and symptoms;

            o Asymptomatic inmates with exposure risk factors are to be quarantined;

            o Symptomatic inmates with exposure risk facts are to be isolated and

               tested for COVID-19 per local health authority protocols.

        Modified Operations: For the next 30 days, Wardens should implement

         modified operations to maximize social distancing in our facilities, as much as

         practicable.   The suspension will be evaluated in 30 days.

         See DOJ Action Plan, supra.

                                             5
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 6 of 7



        The Federal Detention Center (“FDC”) further clarified their action plan

  announcing that any new arrestees will now be quarantined for fourteen (14) days

  and any prisoners who leave the prison for a hearing will be quarantined upon their

  return. At this time, only three inmates in BOP custody across the country have

  tested positive for COVID-19 and they are located in MDC Brooklyn and FCC

  Oakdale.     See https://www.bop.gov/coronavirus/index.jsp.      All three inmates are

  currently in isolation. Id. There are no reported cases at the FDC in Miami where

  the Defendant is being housed. Id.

        In short, the fact that a new virus exists outside the facility walls is not grounds

  for a sentence of home confinement.            Moreover, given that the Defendant’s

  sentencing guideline range falls into “Zone D” of the sentencing table, the Defendant’s

  minimum term must be satisfied by a sentence of imprisonment. Here, BOP has

  taken extraordinary steps to avoid or mitigate the virus’ spread. In this case, Mr.

  Corbett has not stated any grounds upon which a sentence of home confinement is

  warranted.

        CONCLUSION

        WHEREFORE, the Government respectfully requests that this Court deny the

  defendant’s motions for a downward variance and sentence of home confinement.

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                           BY:    /s/ Yara L. Klukas
                                                  YARA L. KLUKAS

                                             6
Case 1:19-cr-20647-RNS Document 62 Entered on FLSD Docket 03/27/2020 Page 7 of 7



                                             Assistant United States Attorney
                                             Florida Bar No. 73101
                                             99 NE 4 Street
                                             Miami, Florida 33132
                                             Tel: (305) 961-9102
                                             Yara.Klukas@usdoj.gov

                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 27, 2020 I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.

                                      /s/ Yara L. Klukas
                                      Yara L. Klukas
                                      Assistant United States Attorney




                                         7
